In the briefs and upon the oral argument, it was urged with great force on behalf of the respondents that the following sentence from Art. XVI, § 12, of the city charter of Seattle does not grant a power to suspend:
"Nothing in this article shall limit the power of any officer to suspend without pay a subordinate for a period not exceeding thirty days."
The respondents contended that the sentence means no more than this: the right of an officer to suspend a subordinate without pay for a period not exceeding thirty days shall not be limited by anything in this article. And it was said that, since no power to suspend was therein granted and none existed other than to suspend for a disciplinary purpose, and the suspensions in question were admittedly not made for that purpose, they were, therefore, illegal. *Page 244 
I must confess that I entirely agree with the respondents' interpretation of the sentence under discussion, but I think that this interpretation is more harmful than helpful to their cause. From an examination of the city charter, it appears that "this article" includes all the charter provisions concerning civil service, a complete code grouped under a designation "Civil Service Department," the whole constituting "Article XVI."
At the time of, and prior to, the adoption of this civil service code, the city officers had not only the power to suspend but also the power to permanently remove their subordinates without cause. The civil service system was adopted primarily to prevent permanent removals without cause. With this background in mind, if we substitute for the words "this article," as they appear in the sentence, the words "this civil service code," the true purpose and intent of the sentence will more readily appear:
"Nothing in (this civil service code) shall limit the power of any officer to suspend without pay a subordinate for a period not exceeding thirty days."
The sentence is plainly a legislative declaration to the following effect:
Nothing in this civil service code shall limit the (existing) power of any officer to suspend subordinates without pay, provided that such suspension shall not be for periods exceeding thirty days.
In other words, the purpose and intent of the sentence was to make it clear that, while Art. XVI of the charter abrogated the power to remove without cause, it did not abrogate the existing power to suspend, but merely limited suspension to periods not exceeding thirty days. The authority to suspend survived, and it exists independently of the disciplinary purpose rule. Nor is it in any way limited by that *Page 245 
rule, for the rule cannot rise higher than its source, which is § 4 of Art. XVI, and, as we have seen, it is provided thatnothing in that article shall limit the power to suspend.
The chief of the fire department had the legal power to make the one-day suspension complained of, and, as the respondents were paid for the time they actually worked, and at the full "salary rates" prescribed by the initiative ordinance, they state no valid cause of action against the city.